DETAILED ACTION
	This action is responsive to 03/25/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display panel and a method for detecting a crack at an edge of the display panel.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display panel, the display panel having a display area and a non-display area at least partially surrounding the display area, and the non-display area comprising a fan-out area; the display panel comprising: a plurality of fan-out lines arranged in the fan-out area; a plurality of data lines arranged in the display area; and a plurality of demultiplexers, a crack detection line, a first crack detection switch and a crack detection control signal line that are arranged in the non-display area, wherein the crack detection line and the first crack detection switch are configured to detect whether there is a crack in the display panel, and the first crack detection switch comprises an input terminal electrically connected to the crack detection line, an output terminal, and a control terminal electrically connected to the crack detection control signal line; wherein each of the plurality of demultiplexers comprises output terminals electrically connected to n data lines of the plurality of data lines, respectively, an input terminal and at least one control terminal, and is configured to provide a signal of the input terminal of the demultiplexer to one of the n data lines connected to the demultiplexer under control of a signal of one of the at least one control terminal, where n is a positive integer, and n>2; and wherein the plurality of the demultiplexers comprises a first demultiplexer, wherein the input terminal of the first demultiplexer is connected to the output terminal of the first crack detection switch and one of the plurality of fan-out lines”, as recited in claim 1. 
b) “The display panel according to claim 1, further comprising: a display test module arranged in the non-display area, wherein the display test module comprises three test signal lines and three test control lines, wherein each of the plurality of demultiplexers comprises at least one first distribution switch, wherein each of the at least one first distribution switch comprises an input terminal electrically connected to the input terminal of the demultiplexer, an output terminal electrically connected to a first data line of the n data lines connected to the demultiplexer, and a control terminal electrically connected to one of the three test control lines, and the first data line is connected to a plurality of sub-pixels of a first color”, as recited in claim 4.
c) “The display panel according to claim 1, further comprising: a display test module arranged in the non-display area, wherein the display test module comprises three test signal lines, three test control lines, and a plurality of display test units; and wherein each of the plurality of display test units comprises three selection switches, wherein each of the three selection switches comprises an input terminal electrically connected to one of the three test signal lines, and an output terminal; and output terminals of the three selection switches are electrically connected to the input terminal of one of the plurality of demultiplexers”, as recited in claim 9.
d) “The display panel according to claim 1, further comprising: a second crack detection switch arranged in the non-display area, wherein the plurality of the demultiplexers further comprises a second demultiplexer; and wherein the second crack detection switch comprises a control terminal electrically connected to the crack detection control signal line, an input terminal electrically connected to a crack detection signal terminal, and an output terminal electrically connected to the input terminal of the second demultiplexer, wherein the input terminal of the second demultiplexer is further electrically connected to one of the plurality of fan-out lines”, as recited in claim 12.
e) “A method for detecting a display panel, wherein the display panel has a display area and a non-display area at least partially surrounding the display area, and the non-display area comprises a fan-out area; wherein the display panel comprises: a plurality of fan-out lines arranged in the fan-out area; a plurality of data lines arranged in the display area; and a plurality of demultiplexers, a crack detection line, a first crack detection switch and a crack detection control signal line that are arranged in the non-display area; wherein the crack detection line surrounds the display area and comprises a first detection sub-line and a second detection sub-line that are connected to each other, wherein the first detection sub-line and the second detection sub-line each extend along a first direction; along a second direction intersecting with the first direction, there is a gap between an orthographic projection of the first detection sub-line on a light-exiting surface of the display panel and an orthographic projection of the second detection sub-line on the light-exiting surface of the display panel; and the first detection sub-line is connected to an input terminal of the first crack detection switch, and the second detection sub-line is connected to a crack detection signal terminal; wherein each of the plurality of demultiplexers comprises output terminals electrically connected to n data lines of the plurality of data lines, respectively, an input terminal and at least one control terminal, and is configured to provide a signal of the input terminal of the demultiplexer to one of the n data lines connected to the demultiplexer under control of a signal of one of the at least one control terminal, where n is a positive integer, and n>2; and the plurality of the demultiplexers comprises a first demultiplexer, wherein the input terminal of the first demultiplexer is connected to an output terminal of the first crack detection switch and one of the plurality of fan-out lines; wherein a control terminal of the first crack detection switch is electrically connected to the crack detection control signal line; and wherein the method comprises: providing a crack detection signal to the crack detection line; at a first moment, controlling the first crack detection switch to be turned on in such a manner that the first crack detection switch provides a first voltage signal of the input terminal of the first crack detection switch to the input terminal of the first demultiplexer, and at the same time, providing a test signal to the input terminal of the first demultiplexer through the one of the plurality of fan-out lines, and controlling the first demultiplexer to provide a second voltage signal to the n data lines electrically connected to the first demultiplexer; at a second moment, controlling the first crack detection switch to be turned off, and at the same time, providing the test signal to the input terminal of the first demultiplexer through the one of the plurality of fan-out lines, and controlling the first demultiplexer to provide a third voltage signal to the n data lines electrically connected to the first demultiplexer; and determining whether the crack detection line is broken based on a brightness difference obtained by comparing brightness of a part of the display area where the n data lines electrically connected to the first demultiplexer are located at the first moment and brightness of the part of the display area where the n data lines electrically connected to the first demultiplexer are located at the second moment”, as recited in claim 13.
f) “A method for detecting a display panel, wherein the display panel has a display area and a non-display area at least partially surrounding the display area, and the non-display area comprises a fan-out area; wherein the display panel comprises: a plurality of fan-out lines arranged in the fan-out area; a plurality of data lines arranged in the display area; a plurality of demultiplexers, a crack detection line, a first crack detection switch, a crack detection control signal line, and a display test module that are arranged in the non-display area; wherein the crack detection line surrounds the display area and comprises a first detection sub-line and a second detection sub-line that are connected to each other, wherein the first detection sub-line and the second detection sub-line each extend along a first direction; along a second direction intersecting with the first direction, there is a gap between an orthographic projection of the first detection sub-line on a light-exiting surface of the display panel and an orthographic projection of the second detection sub-line on the light-exiting surface of the display panel; and the first detection sub-line is connected to an input terminal of the first crack detection switch, and the second detection sub-line is connected to a crack detection signal terminal; wherein each of the plurality of demultiplexers comprises output terminals electrically connected to n data lines of the plurality of data lines, respectively, an input terminal and at least one control terminal, and is configured to provide a signal of the input terminal of the demultiplexer to one of the n data lines under control of a signal of one of the at least one control terminal, where n is a positive integer, and n>2; and the plurality of the demultiplexers comprises a first demultiplexer, wherein the input terminal of the first demultiplexer is connected to an output terminal of the first crack detection switch and one of the plurality of fan-out lines; wherein a control terminal of the first crack detection switch is electrically connected to the crack detection control signal line; each of the plurality of demultiplexers comprises at least one first distribution switch, wherein each of the at least one first distribution switch comprises an input terminal electrically connected to the input terminal of the demultiplexer, and an output terminal electrically connected to a first data line of the n data lines connected to the demultiplexer; and the first data line is connected to sub-pixels of a first color; wherein the display test module comprises three test signal lines, three test control lines, and a plurality of display test units, wherein each of the plurality of display test units comprises at least three selection switches, wherein each of the at least three selection switches comprises a control terminal electrically connected to one of the three test control lines, an input terminal electrically connected to one of the three test signal lines, and an output terminal; and output terminals of the at least three selection switches are electrically connected to the input terminal of one of the plurality of demultiplexers; wherein each of the at least one first distribution switch further comprises a control terminal electrically connected to one of the three test control lines; and wherein the method comprises: providing a crack detection signal to the crack detection line; at a first moment, controlling the first crack detection switch to be turned on in such a manner that the first crack detection switch provides a first voltage signal of the input terminal of the first crack detection switch to the input terminal of the first demultiplexer, and at the same time, controlling the output terminals of the at least three selection switches to provide a test signal to the input terminal of the first demultiplexer, and controlling the first demultiplexer to provide a second voltage signal to the n data lines electrically connected to the first demultiplexer; and at a second moment, controlling the first crack detection switch to be turned off, and at the same time, controlling the output terminals of the at least three selection switches to provide the test signal to the input terminal of the first demultiplexer, and controlling the first demultiplexer to provide a third voltage signal to the n data lines electrically connected to the first demultiplexer”, as recited in claim 15.
Claims 2-3, 5-8, 10-11, and 20 variously depend from and further limit claim 1, and are therefore equally allowed. Similarly, claim 14 depend from and further limit claim 13, and claims 16-19 depend from and further limit claim 15, and are therefore equally allowed.
Representative prior art include the following:

Lee et al. (US Patent 11,120,714 B2) teaches a display module that includes a display panel having sensing lines (220, 330-see fig. 3) formed in an inactive area of the display panel, and a sensing circuit disposed on at least a partial area of the display substrate for sensing cracks in the display panel using at least a portion of the sensing lines.
Kim et al. (US Patent 10,861,361 B2) teaches a display device having a crack sensor (crack sensing lines 150M1 and 150M2-see figs. 1 and 3) with a first end and a second end, the first end being connected to a first input pad of a plurality of input pads, a first shorting element being connected to the second end and extending to an edge of a substrate of the display device, and a crack sensing circuit including a first switching element having an input terminal connected to the first end and an output terminal connected to a first data line of a plurality of data lines, and a second switching element having an input terminal connected to the second end and an output terminal connected to a second data line of the plurality of data lines.
Kim et al. (US Patent 10,522,431) teaches a display device having a first and a second crack detection line, the first crack detection line disposed in a bending (or bendable) area of the display, and the second crack detection line disposed in a peripheral area in a region at a periphery of at least one side of the display area, to 
Jung (US Patent 10,891,883 B2) teaches a display device having a first crack detection line (CD1) disposed in a non-display area on the display substrate and electrically connected to at least one of the display data lines, and a second crack detection line disposed in the non-display area outside the first crack detection line, and electrically connected to at least another of the display data lines.
Lee et al. (US Patent 10,210,782) teaches a display device having first and second crack detection lines (CD1, CD2) arranged in a loop-shape in a peripheral area of a non-display region of the display, and connected to first and second data lines among a plurality of data lines through a first and a second transistor respectively.
None of the aforementioned references, alone or in combination, teaches or suggests the limitations underlined above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627